Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/864,472 filed on May 01, 2020.
Specification
The disclosure is objected to because of the following informalities:
  In the Specification, ¶0009, line 10, it appears that Applicant intended for “to etch in the first memorization layer a first memorization layer pattern“ to be-- to etch in the first memorization layer to form a first memorization layer pattern --.
In the Specification, ¶28, line 11, it appears that Applicant intended for “to etch in the first memorization layer a first memorization layer pattern“ to be-- to etch in the first memorization layer to form a first memorization layer pattern --.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
  In the claims, claim 1, line 14, it appears that Applicant intended for “to etch in the first memorization layer a first memorization layer pattern“ to be-- to etch in the first memorization layer to form a first memorization layer pattern --.
In the claims, claim 13, line 13, it appears that Applicant intended for “to etch in the first memorization layer a first memorization layer pattern“ to be-- to etch in the first memorization layer to form a first memorization layer pattern --.


Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the method protects” in line 1. However, it is unclear as to what Applicant is intending to claim in view of the specification and drawing. What method Applicant is referring to? For the purpose of the subsequent examination, the limitation is interpreted as “wherein a portion of the via memorization layer pattern and a portion of the trench memorization layer pattern protect the low-k dielectric layer from damage to low-k properties of the low-k dielectric layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub# 2018/0114721 to Mohanty in view of Applicant’s Admitted Prior Art (AAPA).
Regarding independent claim 1, Mohanty teaches a method of forming patterned layers on a substrate using a self-aligned multiple patterning (SAMP) process (Fig. 1-18), comprising:
providing a SAMP array pattern (Fig. 1: 121), the SAMP array pattern (121) comprising a plurality of features (132, 136, 137 and 144);
providing a first layer (Fig. 1: 107) to be etched at least in part according to the SAMP array pattern (121);
providing a first memorization layer (Fig. 1: 112) between the SAMP array pattern (121) and the first layer (107);
providing a second memorization layer (Fig. 1: 111) between the SAMP array pattern (121) and the first layer (107);
providing a masking layer (Fig. 6: 151) having a masking layer pattern (151) overlying the SAMP array pattern (121);
etch in the first memorization layer (112) to form a first memorization layer pattern (112; see Examiner’s mark –up below), the first memorization layer pattern (112) related to the masking layer pattern (152);
etching the second memorization layer (Fig. 12: 111; see Examiner’s Mark-up below) according to a pattern of the at least one opening in the SAMP array pattern (the opening was formed in 121 in the previous step) to form a second memorization layer pattern (112; see Examiner’s Mark-up below);
etching the first layer (Figs. 17-18: 107) while utilizing the first memorization layer pattern (112) to form a first structure pattern (Fig. 18: 171) in the first layer (107); and
etching the first layer (Figs. 17-18: 107) while utilizing the second memorization layer pattern (111) to form a second structure pattern (Fig. 18: 172) in the first layer (107).

    PNG
    media_image1.png
    570
    745
    media_image1.png
    Greyscale

Mohanty does not explicitly teach utilizing the masking layer to selectively etch at least a first feature of the plurality of features, removing the masking layer and removing at least a second feature of the plurality of features to form at least one opening in the SAMP array pattern.
AAPA teaches utilizing the masking layer (Fig. 1C: 145) to selectively etch at least a first feature (110) of the plurality of features (105, 110 and 115), removing the masking layer (Fig. 1D, mask removed) and removing at least a second feature (more of 110) of the plurality of features (105, 110 and 115) to form at least one opening (Fig. 1F: 160) in the SAMP array pattern (105, 110 and 115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilize the masking layer of Mohanty with the masking layer as taught by AAPA so as to provide the post etch structure having a via region (see AAPA ¶0005).
Regarding claims 2 and 10, Mohanty teaches wherein the first layer (107) is a dielectric layer (see claim 3 of Mohanty).
Regarding claims 3 and 11, Mohanty does not explicitly teach wherein the dielectric layer is a low-k dielectric layer. AAPA teaches wherein the dielectric layer is a low-k dielectric layer (¶0006). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have to have provided the dielectric layer of Mohanty with the low-k dielectric material as taught by AAPA in order to compromised the electrical properties of the structures being formed on the substrate (¶0006).
Regarding claims 4 and 12, Mohanty teaches wherein the first structure pattern (171) is a via pattern and the second structure pattern (172) is a trench pattern (see ¶0039 of Mohanty).
Regarding claims 5 and 7, Mohanty teaches wherein the first feature (137) of the plurality of features (132, 136, 137 and 144) is a first spacer (¶0029).
Regarding claims 6 and 8, Mohanty teaches wherein the second feature (137) of the plurality of features (132, 136, 137 and 144) is a second spacer (another 137).
Regarding claim 9, Mohanty teaches wherein an etch stop layer (Fig. 9: 115) is utilized to protect at least a portion of the first layer (107) while removing the at least a second feature (144) of the plurality of features (132, 136, 137 and 144) to form the at least one opening (See Fig. 9) in the SAMP array pattern (121).


Regarding independent claim 13, Mohanty teaches a method of forming trenches (Fig. 18: 172) and vias (Fig. 18: 171) on a substrate (100) using a self-aligned multiple patterning (SAMP) process (¶0026), comprising:
providing a SAMP array pattern (Fig. 1: 121), the SAMP array pattern (121) comprising a plurality of features (132, 136, 137 and 144), the plurality of features comprising at least mandrels (Fig. 1: 131 and ¶0029) and spacers (132);
providing a dielectric layer (107) within which the trenches (172) and vias (171) are to be formed;
providing a via memorization layer (111) between the SAMP array pattern (121) and the dielectric layer (107);
providing a trench memorization layer (112) between the SAMP array pattern (121) and the dielectric layer (107);
providing a masking layer (Fig. 6: 151) having a masking layer pattern (151) overlying the SAMP array pattern (121);
etch in the via memorization layer (Figs. 17-18: 111) to form a via memorization layer pattern (111; see Examiner’s Mark-up above), the via memorization layer pattern (111) corresponding to a via pattern (Figs. 17-18: 111) to be formed in the dielectric layer (107);
etching the trench memorization layer (Fig. 12: 112; see Examiner’s Mark-up above) according to a pattern of the at least one opening in the SAMP array pattern (the opening was formed in 121 in the previous step) to form a trench memorization layer pattern (112; see Examiner’s Mark-up above);
etching the dielectric layer (Figs. 17-18: 107) while utilizing the via memorization layer pattern (111) to form a via pattern (Fig. 18: 171) in the dielectric layer (107); and
etching the dielectric layer (Figs. 17-18: 107) while utilizing the trench memorization layer pattern (112) to form a trench pattern (Figs.18: 172) in the dielectric layer.
Mohanty do not explicitly teach utilizing the masking layer to selectively etch at least a one of the spacers, removing the masking layer, removing at least a second spacer to form at least one opening in the SAMP array pattern.
AAPA teaches utilizing the masking layer (Fig. 1C: 145) to selectively etch at least a one of the spacer (110), removing the masking layer (Fig. 1D, mask removed) and removing at least a second spacer (more of 110) to form at least one opening (Fig. 1F: 160) in the SAMP array pattern (105, 110 and 115).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilize the masking layer of Mohanty with the masking layer as taught by AAPA so as to provide the post etch structure having a via region (see AAPA ¶0005).
Regarding claim 14, Mohanty teaches wherein the via memorization layer (111) underlies the trench layer memorization layer (112) (see Fig. 17).
Regarding claim 15, Mohanty teaches after forming the via pattern (171) in the dielectric layer (107), utilizing the trench memorization layer pattern (112) to etch exposed portions of the via memorization pattern (111) (see Fig. 18).
Regarding claims 16 and 18, Mohanty does not explicitly teach wherein the dielectric layer is a low-k dielectric layer. AAPA teaches wherein the dielectric layer is a low-k dielectric layer (¶0006). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have to have provided the dielectric layer of Mohanty with the low-k dielectric material as taught by AAPA in order to compromised the electrical properties of the structures being formed on the substrate (¶0006).
Regarding claim 17, Mohanty teaches wherein an etch stop layer (Fig. 9: 115) is utilized to protect at least a portion of the dielectric layer (107) while removing the at least the second spacer (132) to form the at least one opening (Fig. 9) in the SAMP array pattern (121).
Regarding claim 19, Mohanty teaches (in view of the 112(b) rejection above) a target layer (dielectric layer 107). Mohanty teaches wherein a portion of the via memorization layer pattern (111) and a portion of the trench memorization layer pattern (112) protect the low-k dielectric layer (107) from damage to low-k properties of the low-k dielectric layer (107) (See fig. 18). 
Mohanty does not explicitly teach teaches wherein the dielectric layer is a low-k dielectric layer. AAPA teaches wherein the dielectric layer is a low-k dielectric layer (¶0006). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have to have provided the dielectric layer of Mohanty with the low-k dielectric material as taught by AAPA in order to compromised the electrical properties of the structures being formed on the substrate (¶0006).
Regarding claim 20, Mohanty teaches wherein an etch stop layer (Fig. 9: 115) is utilized to protect at least a portion of the dielectric layer (107) while removing the at least the second spacer (132) to form the at least one opening (Fig. 9) in the SAMP array pattern (121).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al. (US Pub# 2019/0189444), Fan et al. (US Pub # 2019/0035638), Greene et al. (US Pub # 2018/0122801), Bergendahl et al. (US Pub# 2018/0076033), Cheng et al. (US Pub# 2018/0005898) and Cheng et al. (US Pub # 2017/0358656).
Sun teaches a method of forming patterned layers on a substrate using a self-aligned multiple patterning (SAMP) process (Figs. 4A-6I), comprising: providing a SAMP array pattern (Fig. 4A: combinations of 122, 402), the SAMP array pattern comprising a plurality of features (Fig. 4A: 122, 402), providing a first layer (Fig. 4A: 110) to be etched at least in part according to the SAMP array pattern (122, 402), providing a masking layer (Fig. 4C: 422) having a masking layer pattern (432) overlying the SAMP array pattern (122, 402), etching the first layer (Fig 6I. 110) to form a first structure pattern (Fig. 6I) in the first layer (110) and etching the first layer (110) to form a second structure pattern (Fig. 6I) in the first layer (110). However Sun fails to teach providing a first memorization layer between the SAMP array pattern and the first layer, providing a second memorization layer between the SAMP array pattern and the first layer, etch in the first memorization layer to form a first memorization layer pattern, the first memorization layer pattern related to the masking layer pattern, etching the second memorization layer according to a pattern of the at least one opening in the SAMP array pattern to form a second memorization layer pattern.
Bergendahl teaches a method of forming patterned layers on a substrate using a self-aligned quadruple patterning (SAQP) process (¶0002), comprising: providing a SAMP array pattern (Fig. 5A: combinations of S1-S8 and 122-128), the SAMP array pattern comprising a plurality of features (Fig. 5A: S1-S8 and 122-128), providing a first layer (Fig. 5A: 116) to be etched at least in part according to the SAMP array pattern (S1-S8 and 122-128), providing a masking layer (Fig. 22: 118) having a masking layer pattern (118) overlying the SAMP array pattern (S1-S8 and 122-128). However Bergendahl fails to teach providing a first memorization layer between the SAMP array pattern and the first layer, providing a second memorization layer between the SAMP array pattern and the first layer, etch in the first memorization layer to form a first memorization layer pattern, the first memorization layer pattern related to the masking layer pattern, etching the second memorization layer according to a pattern of the at least one opening in the SAMP array pattern to form a second memorization layer pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896